 Case 5:17-cv-02514-JGB-SHK Document 167-1 Filed 08/16/19 Page 1 of 2 Page ID
                                  #:1633



 1   Korey A. Nelson (admitted pro hac vice)
     knelson@burnscharest.com
 2
     Lydia A. Wright (admitted pro hac vice)
 3   lwright@burnscharest.com
     BURNS CHAREST LLP
 4
     365 Canal Street, Suite 1170
 5   New Orleans, LA 70130
     Telephone: (504) 799-2845
 6
     Facsimile: (504) 881-1765
 7
     Counsel for Plaintiffs
 8   Additional Counsel on Signature Page.
 9

10                        UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
                               EASTERN DIVISION
12
13   RAUL NOVOA and JAIME                      Civil Action No. 5:17-cv-02514-JGB-
     CAMPOS FUENTES, individually              SHKx
14   and on behalf of all others similarly
15   situated,                                 [PROPOSED] ORDER
                                               GRANTING MOTION FOR
16                       Plaintiffs,           LEAVE TO AMEND THE
17                                             SCHEDULING ORDER AND TO
     v.
                                               AMEND THE PLEADINGS
18
     THE GEO GROUP, INC.,                      Date: September 16, 2019
19                                             Time: 9:00 a.m.
20
                         Defendant.            Courtroom: 1
                                               Judge: The Honorable Jesus G. Bernal
21
22
23
24         This matter having come before the Court upon Plaintiffs’ Motion for Leave to

25   Amend the Scheduling Order and to Amend the Pleadings, and good cause being shown,
26
           It is hereby ORDERED that the Motion is GRANTED. The Court hereby orders

                                               1
                                                                      5:17-cv-02514-JGB
 Case 5:17-cv-02514-JGB-SHK Document 167-1 Filed 08/16/19 Page 2 of 2 Page ID
                                  #:1634



 1   that Plaintiffs may be permitted to enter Plaintiffs’ Third Amended Complaint into the
 2
     record.
 3
           IT IS SO ORDERED.
 4
 5
 6
           Dated: this _____ day of _______________ , 2019.
 7
 8
 9
                                                   Hon. Jesus G. Bernal
10
                                                   United States District Judge
11
12
13

14
15
16
17
18

19
20
21
22
23
24
25
26


                                               2
                                                                        5:17-cv-02514-JGB
